Scott, J.:
The complaint attempts to set forth a cause of action for damages for a libel. The libel is not set forth at length, but it is alleged that defendant wrote a letter making certain statements concerning the plaintiff. These statements as recited in the complaint are not libelous per se, but plaintiff attempts to sustain the complaint by arguing that they were calculated to injure her in her occupation and calling which is that of a domestic servant. She does not, however, allege that the libel was published of and concerning her in her business or occupation, or that she has suffered special damage therefrom. The complaint is obviously insufficient and the defendant’s motion should have been granted. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to plaintiff to amend her complaint within twenty days after payment of all costs. Clarke, P. J., Laughlin, Davis and Shearn, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to amend on payment of costs.